                Case 20-12814-KBO          Doc 6    Filed 11/04/20      Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

Gorham Paper and Tissue, LLC,                      Case No. 20-12814 (___)

               Debtor.

Tax I.D. No. XX-XXXXXXX


In re:                                             Chapter 11

White Mountain Tissue, LLC,                        Case No. 20-12815 (___)

               Debtor.

Tax I.D. No. XX-XXXXXXX


         MOTION OF DEBTORS FOR ENTRY OF AN ORDER DIRECTING JOINT
                   ADMINISTRATION OF CHAPTER 11 CASES

         Gorham Paper and Tissue, LLC (“GPT”) and White Mountain Tissue, LLC (“WMT”),

the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by and

through proposed undersigned counsel, hereby move this Court (the “Motion”) for entry of an

order, pursuant to Rule 1015 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy

Rules”) and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only and providing

additional, related relief. In support of this Motion, the Debtors respectfully state as follows:

               JURISDICTION, VENUE AND PREDICATES FOR RELIEF

         1.    The United States District Court for the District of Delaware (the “District

Court”) has original, but not exclusive, jurisdiction pursuant to 28 U.S.C. § 1334(b). Pursuant to



75384919.1
                  Case 20-12814-KBO         Doc 6       Filed 11/04/20   Page 2 of 7




28 U.S.C. § 157 and the Amended Standing Order of Reference from the District Court dated

February 29, 2012, the District Court has authority to refer, and has referred, this proceeding to

this Court.

         2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court has

constitutional authority to enter final judgment in this proceeding.

         3.       Venue is proper in this district pursuant to 28 U.S.C. § 1408, and venue over this

proceeding is proper in this district pursuant to 28 U.S.C. § 1409.

         4.       Pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent to the entry of

a final judgment or order with respect to this Motion if it is determined that this Court would lack

constitutional authority to enter such final order or judgment absent the consent of the Debtors.

         5.       The statutory and other predicates for the relief requested herein are §

105(a) of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 1015,

and Local Rule 1015-1.

                                          BACKGROUND

         6.       On November 4, 2020, the Debtors commenced their chapter 11 cases by filing

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with this Court.

         7.       The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to §§ 1007(a) and 1108 of the Bankruptcy Code. To

date, no trustee, examiner, or statutory committee has been appointed in the cases by the United

States Trustee.

         8.       A description of the Debtors’ capital and corporate structures, businesses, and the

events leading to the commencement of these chapter 11 cases, as well as the facts and

circumstances supporting this Motion, are set forth in the Declaration of Richard Arnold in



                                                    2
75384919.1
                    Case 20-12814-KBO           Doc 6       Filed 11/04/20       Page 3 of 7




Support of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”), which

was filed contemporaneously herewith and is incorporated herein by reference.

                                          RELIEF REQUESTED

             9.     By this Motion, the Debtors respectfully request entry of an Order, substantially

in the form filed herewith, directing joint administration of these chapter 11 cases for procedural

purposes only, pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1.

             10.    In addition, the Debtors request that this Court maintain one docket for the

Debtors’ cases under the case of GPT, and that this Court authorize the use of the following

caption for all pleadings and notices in the jointly administered case:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    Gorham Paper and Tissue, LLC, et al.,                   Case No. 20-12814 (___)

                     Debtors.1                              (Jointly Administered)

________________________
1
  The last four digits of Gorham Paper and Tissue, LLC’s federal taxpayer identification number are 6533. See 11
U.S.C. § 342(c)(1). The last four digits of White Mountain Tissue, LLC’s federal taxpayer identification number are
0078. See id. The principal place of business for Gorham Paper & Tissue, LLC and White Mountain Tissue, LLC
is 72 Cascade Flats, Gorham, New Hampshire 03581.

             11.    The Debtors also request that this Court make separate docket entries,

substantially similar to the following, on the docket of each of the Debtors’ chapter 11 cases to

reflect the joint administration of the cases:

             An order has been entered in this case directing the procedural consolidation and
             joint administration of the chapter 11 cases of Gorham Paper and Tissue, LLC,
             Case No. 20-12814 ( ) and White Mountain Tissue, LLC, Case No. 20-12815 ( ).
             The docket of the chapter 11 case of Gorham Paper and Tissue, LLC, Case No.
             20-12814 ( ), should be consulted for all matters affecting this case.




                                                        3
75384919.1
                Case 20-12814-KBO           Doc 6       Filed 11/04/20   Page 4 of 7




         12.    The Debtors further request that the Order granting the relief requested herein

state that the foregoing caption satisfies the requirements of § 342(c)(1) of the Bankruptcy Code

and Bankruptcy Rule 2002(n).

                                      BASIS FOR RELIEF

         13.    Rule 1015 of the Bankruptcy Rules provides that joint administration may be

appropriate when two or more related petitioners have filed for protection under the Bankruptcy

Code. Bankruptcy Rule 1015(b) states, in relevant part, that “[i]f a joint petition or two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b).

         14.    Because GPT, as the sole Class A member of WMT, holds a 51% ownership or

membership interest in WMT, the Debtors are affiliates within the meaning of § 101(2) of the

Bankruptcy Code. Accordingly, this Court has the authority to grant the relief requested herein

pursuant to Bankruptcy Rule 1015(b).

         15.    Local Rule 1015-1 provides additional authority for this Court to order joint

administration of these chapter 11 cases:

         An order of joint administration may be entered, without notice and an
         opportunity for hearing, upon the filing of a motion for joint administration
         pursuant to Fed. R. Bankr. P. 1015, supported by an affidavit, declaration or
         verification, which establishes that the joint administration of two or more cases
         pending in the Court under title 11 is warranted and will ease the administrative
         burden for the Court and the parties. An order of joint administration entered in
         accordance with this Local Rule may be reconsidered upon motion of any party in
         interest at any time. An order of joint administration under this Local Rule is for
         procedural purposes only and shall not cause a “substantive” consolidation of the
         respective debtors’ estates.

Local Rule 1015-1.

         16.    Joint administration is a procedural tool that promotes the fair and efficient

administration of related cases of affiliated debtors. As set forth in the First Day Declaration,


                                                    4
75384919.1
                Case 20-12814-KBO          Doc 6       Filed 11/04/20   Page 5 of 7




joint administration of these chapter 11 cases will promote efficiency and will ease the

administrative burden on this Court and all parties in interest.             Because the Debtors’

management, financial affairs, and operations are closely related, many of the motions, hearings,

and orders in the bankruptcy proceedings will affect both of the Debtors. Joint administration

also will reduce the volume of paper that otherwise would be filed with the Clerk of the Court

because it will avoid the preparation, replication, service, and filing, as applicable, of duplicative

notices, applications, and orders. The benefits of joint administration are especially apparent in

these cases where the Debtors’ chapter 11 cases may involve an asset sale through a single asset

purchase agreement, which, in turn, will benefit from joint proceedings and pleadings. Joint

administration will, therefore, render the completion of various administrative tasks less costly

and will minimize the number of unnecessary delays. Joint administration also will allow the

United States Trustee and all other parties in interest to monitor these cases with greater ease and

efficiency, such that parties remain apprised of the various motions and orders in the Debtors’

cases without the need to monitor and review multiple dockets.

         17.   Joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

         18.   Finally, the Debtors submit that use of the proposed caption will eliminate

cumbersome and potentially confusing procedures and ensure uniformity of pleading



                                                   5
75384919.1
                Case 20-12814-KBO          Doc 6       Filed 11/04/20   Page 6 of 7




identification. Other case-specific information will be listed in the petitions for the respective

Debtors, and such petitions are publicly available and will be provided by the Debtors upon

request. Therefore, the Debtors submit the policies behind the requirements of § 342(c)(1) of the

Bankruptcy Code and Bankruptcy Rules 1005 and 2002(n) have been fully satisfied.

         19.    For these reasons, the Debtors submit that the relief requested herein is in the best

interest of the estates and will reduce administrative burdens on this Court and all parties in

interest, and, therefore, should be granted.

                                               NOTICE

         20.    The Debtors will provide notice of this motion to: (a) the Office of the United

States Trustee for the District of Delaware; (b) the entities listed on the Consolidated List of

Creditors Holding the 30 Largest Unsecured Claims; (c) the Debtors’ secured lenders or their

counsel, if known; (d) the Internal Revenue Service; (e) the Office of the United States Attorney

for the District of Delaware; (f) the state attorney’s general for all states in which the Debtors

conduct business; and (g) any party that has requested notice pursuant to Bankruptcy Rule 2002.

To the extent not captured by the foregoing, because the Motion is seeking “first day” relief,

within two business days after the hearing on the Motion, the Debtors will serve copies of the

Motion and any Order entered respecting the Motion as required by Local Rule 9013-1(m). The

Debtors submit that, in light of the nature of the relief requested, no other or further notice is

required.

                                          CONCLUSION

         WHEREFORE, for the reasons set forth herein and in the First Day Declaration, the

Debtors respectfully request that this Court enter an order, substantially in the form filed

herewith as Exhibit A, granting the relief requested in the Motion and such other and further

relief as is just and proper.

                                                   6
75384919.1
             Case 20-12814-KBO   Doc 6       Filed 11/04/20   Page 7 of 7




Dated: November 4, 2020           Respectfully submitted,
       Wilmington, Delaware
                                   POLSINELLI PC

                                    /s/ Christopher A. Ward
                                   Christopher A. Ward (Del. Bar No. 3877)
                                   Shanti M. Katona (Del. Bar No. 5352)
                                   222 Delaware Avenue, Suite 1101
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 252-0920
                                   Facsimile: (302) 252-0921
                                   cward@polsinelli.com
                                   skatona@polsinelli.com

                                   -and-

                                   BERNSTEIN, SHUR, SAWYER & NELSON,
                                   P.A.
                                   D. Sam Anderson (Pro Hac Vice Pending)
                                   Robert J. Keach (Pro Hac Vice Pending)
                                   Adam R. Prescott (Pro Hac Vice Pending)
                                   100 Middle Street
                                   PO Box 9729
                                   Portland, Maine 04104
                                   Telephone: (207) 774-1200
                                   Facsimile: (207) 774-1127
                                   sanderson@bernsteinshur.com
                                   rkeach@bernsteinshur.com
                                   aprescott@bernsteinshur.com

                                   Proposed Counsel to the Debtors and Debtors in
                                   Possession




                                         7
75384919.1
